United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
PEACE CORPS, OFFICE OF MEDICAL
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1621
Issued: February 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 4, 2006 appellant filed a timely appeal of an April 27, 2006 decision of the
Office of Workers’ Compensation Programs with respect to an overpayment of compensation
and a finding that she abandoned her request for a prerecoupment hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant abandoned a hearing
scheduled for April 13, 2006; (2) whether the Office properly found that an overpayment of
$6,358.71 was created for the period May 7 through October 2, 2004; and (3) whether the Office
properly determined that appellant was at fault in creating the overpayment of compensation.
FACTUAL HISTORY
On July 1, 1999 appellant, then a 46-year-old Peace Corps volunteer, filed several
occupational disease claims alleging injury as a result of her duties in Ecuador. The Office
accepted the following conditions as work related: asthma, bilateral bunions with right

bunionectomy in June 1999 and left bunionectomy in November 2001; ganglion of right foot
with ganglionectomy in June 1999; headaches; benign thyroid nodule; and aggravation of
cervical degenerative disc disease. Appellant was medically separated from the employing
establishment on July 1, 1999.
In a February 16, 2000 letter, the Office advised appellant that she was being placed on
the periodic rolls and noted her responsibility to return to work. In the attached EN1049-1196
form, the Office advised appellant: “When you return to work or obtain new employment, notify
this Office right away. If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of compensation
even if you already notified us of your return to work.” By signature dated February 19, 2000,
appellant certified that she understood the conditions outlined in the EN1049 form, which
entitled her to compensation. She further certified her understanding that failure on her part to
comply with such conditions could result in termination of benefits and liability for resulting
overpayments. Appellant began receiving compensation on the periodic rolls. She submitted
completed EN1032-0494 forms for entitlement to compensation. In 2004, appellant received
total disability compensation in the amount of $1,424.00 every 28 days through direct deposit.
On August 2, 2002 the Office authorized vocational rehabilitation services. Appellant
participated in and completed a training program for the positions of substance abuse counselor
and forensic addition corrections treatment specialist. On May 7, 2004 she obtained part-time
employment at Genesis Programs as a drug and alcohol counselor earning $15.00 per hour.
Appellant eventually obtained full-time employment at Genesis Programs.1
In a letter dated October 20, 2004, the Office advised appellant that her monetary
compensation would be reduced effective September 7, 2004 as her weekly actual earnings of
$600.00 exceeded the weekly earnings of her date-of-injury job, $573.48. The Office advised
appellant that an overpayment existed for the period from her return to work through October 2,
2004 as she was paid total disability compensation through October 2, 2004. It stated that
appellant would be advised of the fact and amount of the overpayment once the exact dates of
her return to part-time and full-time work were confirmed.
In a November 10, 2004 annual Form EN1032-0494, appellant certified that she did not
work for any employer during the prior 15 months. She advised the Office that her new address
was 2285 Cherry Avenue, San Jose, California. In a letter dated December 7, 2004, the Office
advised appellant that both she and her rehabilitation counselor had reported her return to work
at Genesis Program. It further advised her of the penalties, as stated on the Form EN1032, for
failure to report all work activities and requested additional factual information.2
In an undated letter received by the Office on December 27, 2004, appellant advised that
she started work at Genesis Program part time on May 7, 2004 and full time on July 16, 2004.
She indicated that she stopped work on October 29, 2004 and began work at Baker Places on
1

The record reflects that on July 6, 2004 the Office approved $5,000.00 for rehabilitation maintenance for the
period January 1 through December 31, 2004.
2

The Office’s letter was addressed to appellant at her San Jose, California address.

2

November 30, 2004. Appellant provided a list of the hours, dates and earnings received at each
place of employment. She additionally indicated that she had relocated on November 1, 2004
and her new address was 2185 O’Farrell Street, Apt. #6, San Francisco, CA.
By decision dated January 12, 2005, the Office reduced appellant’s entitlement to
monetary compensation, effective May 7, 2004, on the grounds that her actual wages as a drug
and alcohol counselor for Genesis Programs fairly and reasonably represented her wage-earning
capacity.3
In a letter dated January 25, 2005, the Office advised appellant of a preliminary
determination that an overpayment of compensation totaling $6,358.71 was created during the
period May 7 through October 2, 2004. The Office explained that appellant received $7,577.71
for total disability compensation for the period May 16 through October 2, 2004,4 which
encompassed five payment cycles of $1,424.00 for a total of $7,120.00 and $457.71 for the
period May 7 through 15, 2004 ($1,424.00 divided by 28 days times 9 days). The Office noted
that since appellant initially returned to part-time work, she was due $1,219.00 based on the
Shadrick formula and deducted that amount from the $7,577.71 total disability compensation
received to find a total overpayment amount of $6,358.71.5 The Office made the preliminary
finding that appellant was at fault in the creation of the overpayment as she accepted payments
she knew or should have known she was not entitled to.
On January 31, 2005 appellant submitted an overpayment recovery questionnaire and
requested a prerecoupment hearing before the Office’s Branch of Hearings and Review, which
the Office received February 7, 2005. In a letter dated March 8, 2006, the Office advised
appellant that the hearing was scheduled for April 13, 2006 at 8:45 a.m. in San Francisco,
California.6
By decision dated April 27, 2006, the Office found that appellant received written
notification of the hearing 30 days in advance, that she did not appear for the scheduled April 13,
2006 hearing and there was no record that appellant contacted the Office either prior to or
subsequent to the scheduled hearing to explain her failure to appear. The Office determined that
appellant had abandoned her request for a prerecoupment hearing. It finalized its determination
3

The decision was addressed to appellant’s new San Francisco address of record.

4

This was comprised of five compensation checks issued on May 15, June 12, July 10, August 7, September 4
and October 2, 2004 in the amount of $1,424.00.
5

The Shadrick formula (derived from Albert Shadrick, 5 ECAB 376 (1953)) is used to calculate a claimant’s
wage-earning capacity. The calculation involves obtaining figures for adjusted weekly pay rate (per 5 U.S.C.
§ 8101(4)); current rate of pay for the job held when injured and current actual earnings. The wage-earning capacity
percentage is obtained by dividing current actual earnings by the current rate of pay for the job held when injured.
The wage-earning capacity amount is calculated by multiplying the current rate of pay for the job held when injured
times the wage-earning capacity percentage. The loss of wage-earning capacity figure is then obtained by
subtracting the wage-earning capacity amount from the current rate of pay for the job held when injured. Finally,
the compensation rate is obtained by multiplying the loss of wage-earning capacity figure times either 2/3 (no
dependents) or 3/4 (one or more dependents) per 5 U.S.C. §§ 8105, 8110.
6

The notice was sent to appellant’s San Francisco, California address.

3

of a $6,358.71 overpayment for the period May 7 through October 2, 2004 and denied waiver on
the basis that appellant was at fault in creating the overpayment.7
LEGAL PRECEDENT -- ISSUE 1
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.”8
ANALYSIS -- ISSUE 1
In this case, appellant made a timely request for a prerecoupment hearing. In finding that
appellant abandoned her request for a prerecoupment hearing, the Office noted that appellant was
notified that the prerecoupment hearing was to be held on April 13, 2006 in San Francisco,
California, that she received a written notification of the hearing 30 days in advance, that she
failed to appear for the scheduled April 13, 2006 hearing and that the record contained no
evidence that appellant contacted at the Office to explain her failure to attend hear hearing. On
appeal, appellant contends that she did not receive prior notification that a hearing had been
scheduled for April 13, 2006 as her address had changed. The record shows that the Office
mailed appropriate notice to her at her last known address in San Francisco, California. It is
presumed, absent evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by the individual. This presumption arises when it appears from
the record that the notice was properly addressed and duly mailed.9 The record also establishes
that appellant did not request postponement of the hearing date, failed to appear at the scheduled
7

The Office referenced its letter of February 16, 2000 regarding a return to work and entitlement to compensation
and found that appellant should have been aware that once she returned to part-time work, she would not be entitled
to compensation for total disability.
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also Claudia J. Whitten, 52 ECAB 483 (2001).
9

Newton D. Lashmett, 45 ECAB 181 (1993); Michelle R. Littlejohn, 42 ECAB 463 (1991).

4

hearing and failed to provide any notification of such failure within 10 days of the scheduled date
of the hearing. As this meets the criteria for abandonment specified in Chapter 2.1601.6(e) of
the Office’s procedure manual, the Board finds that the Office properly found that appellant
abandoned her request for a prerecoupment hearing before an Office hearing representative.10
LEGAL PRECEDENT -- ISSUE 2
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.11 When a claimant receives a duplicative
compensation payment for a period that she has already received compensation for wage loss, an
overpayment of compensation is created.12
ANALYSIS -- ISSUE 2
Appellant started working for Genesis Program part time on May 7, 2004 and full time on
July 16, 2004. She received compensation for temporary total disability from April 18 through
October 2, 2004 in the amount of $7,577.71, which included $1,424.00 for five payment cycles
from May 16 through October 2, 2004 and $457.71 for May 7 through 15, 2004. Appellant is
not entitled to receive compensation for temporary total disability during a period that she
worked and received wages.13 The record establishes that because appellant worked part time
when she first returned to work, she was due some compensation based on her actual earnings.
In appellant’s undated letter received by the Office on December 27, 2004, appellant advised that
she earned $10,777.50 from May 7 through October 1, 2004, approximately 21 weeks, which
amounted to $513.21 a week. Using the Shadrick formula, the amount due is $1,219.00.
Accordingly, the amount appellant received $7,577.71 minus the $1,219.00 amount due
represents a $6,358.71 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and

10

See Claudia J. Whitten, 52 ECAB 483, 485 (2001).

11

5 U.S.C. § 8116(a).

12

See Lawrence J. Dubuque, 55 ECAB 667 (2004).

13

See Kenneth E. Rush, 51 ECAB 116 (1999).

5

when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.14 No waiver of an overpayment is possible if the claimant is at fault in creating
the overpayment.15
On the issue of fault, 20 C.F.R. § 10.433(a) provides in pertinent part:
“An individual is with fault in the creation of an overpayment who: (1) made an
incorrect statement as to a material fact which the individual knew or should have
known to be incorrect; or (2) failed to furnish information which the individual
knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have
been expected to know was incorrect.”16
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“(b) Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”17
ANALYSIS -- ISSUE 3
The Office determined that appellant was at fault because she accepted payments she
knew or should have known were incorrect. The record reflects that on February 16, 2000, the
Office advised appellant of her responsibility to return to work and that she could not keep any
compensation paid for any period that she worked and earned wages, even if she had notified the
Office of her return to work. Appellant agreed to the Office’s conditions and subsequently
notified the Office of her return to work. However, after she returned to work on May 7, 2004,
appellant accepted a compensation payment for 28 days of total disability on May 15, 2004 as
well as subsequent payments for temporary total disability through October 2, 2004 in set
amounts of $1,424.00.
The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit, which involve a series of payments over several
months, with clear knowledge that the payments are incorrect.18 However, the Board notes that
it is not appropriate to make a finding that a claimant has accepted overpayment via direct
14

5 U.S.C. § 8129(b).

15

Gregg B. Manston, 45 ECAB 344 (1994).

16

See Kenneth E. Rush, supra note 13.

17

20 C.F.R. § 10.433(b).

18

See George A. Hirsch, 47 ECAB 520 (1996); Kveta M. Kleven, Docket No. 99-2472 (issued August 10, 2000);
William J. Loughrey, Docket No. 01-1861 (issued July 12, 2002).

6

deposit until such time as a reasonable person would have been aware that this overpayment had
occurred. This awareness could be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.
In the instant case, the first direct deposit payment on May 15, 2004 for the period
April 18 to May 15, 2004 after appellant’s return to work May 7, 2004 occurred without
appellant’s knowledge that the direct deposit had been made. However, after her receipt of the
May 15, 2004 deposit, for which fault cannot be imputed to her, it could be presumed that she
knew the amount of compensation contained in subsequent direct deposit checks exceeded the
amount to which she was entitled. By the time appellant accepted the June 12, 2004 check -- the
second direct deposit check containing an overpayment -- a sufficient amount of time had passed
for appellant to become aware of the fact that the June 12, 2004 check and all subsequent checks
issued in the amount $1,424.00 contained an overpayment. Even if the overpayment resulted
from negligence on the part of the Office, this does not excuse the employee from accepting
payment which she knew or should have known she was not entitled.19 Appellant was informed
by the Office in its February 16, 2000 letter that she was required to notify the Office as soon as
she returned to work and to return any payment of compensation to the Office even if she had
already advised the Office that she was already working in order to avoid an overpayment of
compensation. After her receipt of the first direct deposit, for which fault may not be imputed to
her, it could be presumed that she knew the amount of compensation contained in subsequent
direct deposit checks exceeded the amount to which she was entitled.20
On appeal, appellant’s explanation appears to be that she believed the monies were from
her $5,000.00 approved maintenance payment. The Board finds no probative evidence to
support that appellant could reasonably believe the total disability compensation payments were
made pursuant to her maintenance check. The record contains no evidence supporting that
appellant was owed monies for any other services beyond those for which the Office paid.
For these reasons, the Board finds that, under the circumstances of this case, the Office
properly found that appellant reasonably knew or should have known that the direct deposits
issued by the Office which covered the period commencing May 16, 2004 were in error. As
appellant was not without fault under the third standard outlined above, recovery of the
overpayment of compensation may not be waived for this time period. Thus, the Office decision
dated April 27, 2006 is affirmed in this respect. The evidence of record does not establish that
19

See Russell E. Wageneck, 46 ECAB 653 (1995).

20

As noted above, the Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several months, with clear
knowledge that the payments are incorrect. See supra note 18. The Board notes that it is not appropriate to make a
finding that a claimant has accepted overpayment via direct deposit until such time as a reasonable person would
have been aware that this overpayment had occurred. This awareness could be established either through
documentation such as a bank statement or notification from the Office or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect payment. In the
instant case, by the time appellant accepted the June 12, 2004 check -- the second direct deposit check containing an
overpayment -- a sufficient amount of time had passed for appellant to become aware of the fact that the checks
contained an overpayment.

7

appellant was at fault for any of the overpayments made prior to May 16, 2004, the Office’s
finding of fault is, therefore, modified in this regard.
CONCLUSION
The Board finds that the Office properly determined that appellant abandoned her request
for a prerecoupment hearing and that an overpayment of $6,358.71 was created. Also the Board
finds that appellant is at fault for the overpayment for the period commencing May 16, 2004, but
is not at fault for the prior period of overpayment which occurred during the period April 18
through May 15, 2004. The case is remanded to the Office for determination of waiver for the
period May 7 to 15, 2004.21
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed in part, modified in part and remanded in part for
further adjudication in compliance with this decision of the Board.
Issued: February 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board notes that it does not have jurisdiction to review the Office’s recovery of the overpayment. The
Board’s jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation under the Act. Judith A. Cariddo, 55 ECAB 348 (2004).

8

